DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s 06/28/2021 Amendments/Arguments, which directly amended claims 1, 21, cancelled claims 2, 5, 7-8, 22, 24-26; added new claims 41-42; and traversed the rejections of the claims of the 05/25/2021 Office Action are acknowledged.

Election/Restrictions
Claims 1, 3, 9, 11, 13, 15, 17, 19, 21, 23, 27, 29, 31, 33, 35, 37, and 39-42 are allowable. The restriction requirement among species, as set forth in the Office action mailed on 06/10/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 06/10/2020 is withdrawn.  Claims 11, 13, 15, 29, 31, and 33, directed to non-elected species are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.


Examiner’s Statement Of Reason For Allowance
Claims 1, 3, 9, 11, 13, 15, 17, 19, 21, 23, 27, 29, 31, 33, 35, 37, and 39-42 are allowed.
Regarding claims 1, 21, and 41-42, the systems and methods for estimating a location of a source transmitting a spectral diversity signal having a known form but at least one unknown parameter as claimed, have neither been taught nor made obvious by the art of record.
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 6,665,332 discloses a geolocation system for geolocating a mobile transceiver operating in a CDMA communication system having improved time of arrival extraction which allows the extracting of time of arrival information of weak CDMA emissions.  The improved 
US 7,911,385 discloses a system for geolocating a radio frequency (RF) transmitter in the presence of multipath interference may include a plurality of RF receivers arranged in spaced relation.  The system may also include a controller coupled to the plurality of receivers and configured to generate a plurality of measurements associated with the RF transmitter.  The controller may also compute a plurality of ambiguity functions based upon the plurality of measurements and due to the multipath interference, and project the plurality of ambiguity functions onto a common geo-referenced grid.  The controller may also detect a peak on the common geo-referenced grid indicative of a geolocation of the RF transmitter.
US 8,081,111 discloses a method of locating the source of an unknown signal is provided that includes calculating a differential offset for a signal for each of a plurality of positions within a region in which the transmitter must lie, for each of a series of times m with respect to first and second signal relays and respective first and second receivers, the positions of the signal relays and receivers being known, generating a cross-ambiguity function (CAF) using data corresponding to samples of the unknown signal received at the first and second receivers via the first and second signal relays respectively, estimating the level of noise in the CAF, and using 
US 8,471,766 discloses systems and methods of correlating potential transmitters with received radio signals.  Image data is provided including paths traveled by potential transmitter.  Potential transmitters are identified within the image data along with path segments traveled by potential transmitters.  A first and second transmitter calculate certain parameters of received signals assuming that signals originated along the path segments.  The calculated signal parameters are then compared to measured signal parameter to determine whether a transmitter is associated with a particular path.
US 10,578,704 discloses a method and system determine a location of a signal emitter.  A plurality of sensors each receives a signal transmitted by the signal emitter.  One of the received signals is processed to produce a template describing an estimate of the signal transmitted by the signal emitter.  The template is cross-correlated with at least some of the signals received at the sensors.  At least one cross-correlation feature is identified from each cross-correlation and the cross-correlation features are used to determine the location of the signal emitter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG P NGUYEN whose telephone number is (571)272-3445.  The examiner can normally be reached on Mon-Fri, 10:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG P NGUYEN/Primary Examiner, Art Unit 3646